 

Exhibit 10.14

 

iR RECORDATI S.A.

 

SWISS BRANCH

by courier

PlAZZA

DHL ROXRO PHARMA LLC

BOFFALORA, 4

1010 El Camino Real, Suite 300

CH-6830 CHIASSO,

Menlo Park, CA 94025

SWITZERLAND fEl

USA

(4 I) (91) 6954260

 

FAX (41) (91) 6954279

For the kind attention of

 

Mr Roger L. Whiting, President

 

 

 

Chiasso, March 21st, 2001

 

Dear Mr Whiting,

 

RE: First Amendment to License Agreement

 

1.      We refer to the License Agreement between Roxro Pharma LLC and Recordati
SA Chemical and Pharmaceutical Company whose Effective Date was 23 November 2000
(the 'License").

 

2.      You and Dr. Sartani, Recordati's director of research and development,
have been discussing strategies for (i) obtaining patent protection in the USA
and (ii) for opposing third party patents applied for and/or granted in the USA,
in relation to intra-nasal applications of Ketorolac.

 

3.      Recordati and Roxro have agreed the following:

 

3.1      Roxro will take the lead in prosecuting, in the name of Recordati, all
patent applications included within the Patent Rights. Recordati will procure
that its patent attorney will at all times fully collaborate with Roxro in
relation to such applications. Article 8.1 of the License shall be amended
accordingly. Subject to the provisions of paragraph 3.3, Roxro shall bear its
own costs in pursuing such Patent applications.

 

3.2      Roxro and Recordati shall jointly collaborate in opposing third party
patents applied for and/or granted in the USA, to the extent that the Parties
agree such patents would substantially inhibit or prohibit the full enjoyment of
the Patent Rights. Roxro will [*****]

 

3.3      Roxro shall keep Recordati fully informed of the progress of its
prosecution of the applications for the Patent Rights and shall require
Recordati's prior written approval before incurring patent prosecution costs in
excess of US$[*****] or opposition costs in excess of US$[*****]. Roxro may,
upon grant of the Patent Rights applied for by Roxro by the United States Patent
and Trademark Office (US PTO), deduct (a) all documented out of pocket expenses
incurred by it in prosecuting the Patent applications pursuant to paragraph 3.1

 

*****  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.







--------------------------------------------------------------------------------

 

 

 

and (b) [*****] of all documented out of pocket expenses incurred by it in
opposing third party patents pursuant to paragraph 3.2, from the down-payment
due from Roxro to Recordatl under Article 5.1.2.2 of the License, up to a total
aggregate permissible deduction of US$[*****]. If such Patent Rights are not
granted within [*****] from the date of this first amendment of the License,
Recordati shall reimburse Roxro’s approved and documented Patent prosecution
costs and [*****]  of Roxro’s  approved  and documented opposition costs and the
Parties shall at that stage discuss in good faith the merits of proceeding with
any such Patent Right applications or oppositions. Any costs so reimbursed by
Recordati shall reduce the aggregate permissible deduction from the down­
payment due from Roxro to Recordati under Article 5.1.2.2 of the License, to the
extent that the Patent Rights are subsequently granted.

 

4.      This letter, which is made in two original counterparts, constitutes,
when signed by Roxro, a valid amendment of the License made in accordance with
Article 12.3 thereof. Except as amended hereby, the License shall remain in full
force and effect and bind both Recordati  and Roxro.

5.      Terms defined in the License have the same meaning when used in this
letter.

 

6.      If you agree to the terms of this first amendment of the License, as set
out in this letter please ensure that an authorised signatory of Roxro Pharma
LLC signs both original counterparts and returns one to Francis Marsland, Legal
Counsel, Recordati SA, Piazza Boffalora 4, 6830 Chiasso, Switzerland. Please
keep the other original for your records.

image2.png [eglt20171231ex1014406df001.jpg]

I confirm receipt of the letter of which this is an original counterpart and
accept, on behalf of Roxro Pharma LLC of which I am authorised signatory to be
bound by its terms.

 

ROXRO PHARMA LLC

 

s/  R. L. Whiting

 

Name:  R. L. Whiting

 

Title:  President

 

Date:  March 30, 2001

 

 



--------------------------------------------------------------------------------